Citation Nr: 1702902	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle condition to include as secondary to service-connected spondylosis with spondylolisthesis of the lumbar spine. 

2.  Entitlement to service connection for a right ankle condition to include as secondary to service-connected spondylosis with spondylolisthesis of the lumbar spine. 

3.  Entitlement to service connection for a left knee condition to include as secondary to service-connected spondylosis with spondylolisthesis of the lumbar spine.  

4.  Entitlement to an evaluation in excess of 10 percent for right knee strain. 

5.  Entitlement to an initial evaluation in excess of 10 percent for spondylosis with spondylolisthesis, lumbar spine, and an evaluation in excess of 20 percent from June 28, 2016. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a July 2016 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 20 percent, effective from June 28, 2016.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35(1993). 

The issues of service connection for a left knee disability and entitlement to a higher rating for the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current left or right ankle disability.  

2.  For the entire period of appeal, the right knee disability is manifested by pain, there is no evidence of ankylosis, dislocated cartilage with frequent episodes of locking and effusion, removal of cartilage, impairment of the tibia and fibula, or genu recurvatum; however, considering functional loss, the Veteran has the equivalent of limitation of flexion to 30 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  For the entire period of appeal, the criteria for the assignment of a disability evaluation of 20 percent, but no higher, for the right knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260-5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for a Bilateral Ankle Disability 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See 38 C.F.R. § 3.310 (2015); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

The Veteran contends that he has bilateral ankle disabilities that resulted from military service to include as secondary to service-connected spondylosis with spondylolisthesis of the lumbar spine. 

The Veteran's problem with his claim for service connection for either disability arises with the first element of the Holton/Shedden analysis, which is evidence of current disability.  He has provided no medical evidence to show current diagnoses of the claimed disorders.  

STRs as well as post service treatment and examination records dated failed to document any diagnoses regarding such disabilities.  Service treatment records show that on entrance into military service, the Veteran reported a prior injury to the left ankle at the age of 8.  However, there were no complaints, finding, or treatment referable to the left ankle during service.  

Reviewing the post service medical history, QTC examination was conducted in July 2010.  The Veteran reported symptoms that included left ankle pain, weakness, stiffness, swelling, giving away, lack of endurance, locking, and fatigability.  His ankle disability limited him in walking and standing for an extended period.  On examination there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness heat, deformity, malalignment, drainage, subluxation, or guarding of movement for either ankle.  Range of motion for both ankles was within normal limits.  An X-ray of the left ankle was normal.  The examiner commented that there was not a diagnosis of a left ankle disability.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of current disabilities upon which to predicate a grant of service connection for the claimed disabilities.  In this regard, the Veteran has neither provided nor identified any medical evidence showing he actually has an ankle disability.  The VA examiner listened to his complaints and symptoms regarding joint pain, however, there are no diagnoses of an ankle disability.  

The Board notes that service connection is generally not in order for "mere" pain, rather a diagnosed disorder is generally necessary to establish entitlement.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Therefore, service connection cannot be granted on a direct basis for these disabilities.  Without proof of a current disability, there can be no valid claim.  The appeal is denied. 

Entitlement to a Higher Rating for Right Knee Strain    

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321 (a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58(1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119(1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205(1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202(1995), the United States Court of Appeals for Veterans Claims (Court) held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1(2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43(2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id. 

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id. 

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id.  

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id. 

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id. 

The Veteran contends that he has severe pain in his right knee on a daily basis, which warrants a higher rating.  The Veteran's right knee disability is rated under two diagnostic codes, Diagnostic Codes 5260-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5260, represent the diagnostic used to rate limitation of flexion of the leg.  The second four digits after the hyphen, 5024, represent the diagnostic code for rating tenosynovitis.  Diagnostic Code 5024 is rated based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  In addition, Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee. 

After careful review, the Board finds that for the entire increased rating period, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right knee disability under Diagnostic Codes 5260-5024.  For a 20 percent rating, there must be evidence that flexion is limited to 30 degrees.  Here, the evidence shows that for the entire period of the appeal, there is no limitation in flexion. 

In addition, the record does not demonstrate the requisite manifestations for a separate rating of for the right knee disability under Diagnostic Code 5257.  Here, the weight of the evidence shows that for the entire period of appeal, there is no instability.

Private orthopedic records dated in May 2010 show that the Veteran complained of pain involving the knees and lumbar spine.  He also reported popping and cracking of the knees.  However, he denied any swelling or giving away of the knees.  On examination, his gait and balance were normal.  There was bilateral patellofemoral crepitus more on the right.  He had full range of motion.  

VA examination was conducted in July 2010.  At this examination, the Veteran reported right knee symptoms that included weakness, stiffness, heat, giving away, decreased endurance, locking, fatigability, and pain.  He denied swelling, redness, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He had spontaneous flare-ups 5-8 times per day that lasted 30-45 minutes.  On a scale of 1-10, the Veteran described the pain at 8.  The flare up caused limited walking and standing.  

On examination, it was reported that he limped due to knee pain.  There were no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, crepitus, subluxation, ankylosis, abnormal movement, guarding of movement, locking pain, or genu recurvatum.  He had full range of motion.  X-ray of the right knee was within normal.  

Another VA examination was conducted in June 2016.  He reported his medical history.  He reported right knee pain of 5 on a scale of 1-10 but a rating of 10 in the patella area.  There was also pain on prolonged sitting and standing.  He was not taking any medications.  On examination, he had full range of motion with accompanying pain.  However, the pain did not result in functional loss.  There was noted crepitus.  There was no reduction in motion or function on repetitive testing.  The examiner found the examination results were consistent with the Veteran's statements.  

Thus, the evidence establishes that for the entire period of appeal, the Veteran's right knee disability was manifested by pain with some functional loss, on repetitive use.  At no point during the period of appeal has the Veteran been found to have flexion limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260.  In addition, slight instability warrants a separate 10 percent disability rating under Diagnostic Code 5257.  However, in this case there is no evidence of instability.  Rather, in the examinations, which the Board finds probative, the Veteran was specifically noted to have no instability or subluxation.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Board finds that a 20 percent rating is thus appropriate to contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance during flare-ups.  However, a rating higher than 20 percent is not warranted.  VA examiners specifically performed repetitive testing, which failed to find additional functional limitation.  Even factoring the effect of pain and repetitive motion, the functional limitation does not more nearly approximate limitation of flexion to 15 degrees to warrant a higher rating.  Accordingly, consideration of other factors of functional limitation supports the grant of a higher rating of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes for this period of the appeal, and finds that the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis), and there is no evidence of dislocated cartilage with frequent episodes of locking and effusion, removal of cartilage, malunion of the tibia and fibula, or genu recurvatum to warrant separate ratings under Diagnostic Codes 5258 (dislocated cartilage), 5259 (removal of cartilage), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).

With regard to Diagnostic Code 5261, the Board finds that for the period of appeal no separate noncompensable rating for the right knee disability is warranted under this diagnostic code for limitation of extension. 

The Board notes that the VA nurse practitioner that conducted the most recent VA examinations in June 2016 did not have the Veteran's e-file for review.  However, lack of file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The VA examination report contains the relevant history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  

In sum, the Veteran's right knee disability warrants a 20 percent rating, but no higher, under Diagnostic Codes 5260-5024 for the entire period of appeal.  As a preponderance of the evidence is against the award of a higher evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted. In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111(2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, pain on palpation, and instability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  The Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged and the evidence does not indicate that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362(Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 11. 


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

A rating of 20 percent, but no higher, for the right knee disability is granted.


REMAND

In regard to the Veteran's claim for service connection for a left knee disability, the May 2010 private medical record as well as the June 2016 VA examination noted patellofemoral crepitus, which may or may not represent a chronic knee disorder.  As noted above, the June 2016 VA examiner did not have the Veteran's records to review.  The Board finds that further VA examination and opinion are needed regarding the existence and/or etiology of any left knee disability.

Regarding the Veteran's claim for a higher rating for his lumbar spine disability, the Veteran has reported symptoms of radiculopathy.  The May 2013 private clinical record shows that the Veteran returned to the office with an electromyograph (EMG).  According to the examination report, the EMG revealed no chronic nerve damage; however there was evidence of clinical radiculopathies.  The June 2016 VA examination indicated that there was no evidence radiculopathy.  As noted, the VA examiner did not have the Veteran's records and did not reconcile the May 2013 clinical note regarding radiculopathies.  Further examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed left knee and low back disabilities, to include the EMG report presented at the May 2013 private examination.  Make arrangements to obtain all records that he adequately identifies.  

2.  After completing the above development, schedule a VA examination to determine the nature and etiology of any left knee disability, as well as to determine the severity of his low back disability.  After a thorough review of the record, the examiner is asked to provide an opinion as to the following:

a.  Whether there is a diagnosable left knee disability, and if so, is it as least as likely as not (probability of at least 50 percent) that a left knee disability is directly related to the Veteran's service.  

b.  Whether it is at least as likely as not that a left knee disability was caused by or due to the Veteran's service-connected low back and/or right knee disabilities.

3.  Afterwards ask the examiner to determine the severity of his low back.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail to include EMG.  The examiner should comment on and reconcile the different opinions regarding the existence of radiculopathy of the lower extremities.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for orthopedic disability. 

4.  Thereafter, re-adjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


